MEMORANDUM **
Williene Davis and Willette Jacobs appeal pro se the district court’s order denying their motion for relief from judgment and to disqualify the judge and its order sanctioning Davis and Jacobs $100 each. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion. Casey v. Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir.2004) (motion for relief from judgment); Kulas v. Flores, 255 F.3d 780, 783 (9th Cir.2001) (recusal); Gomez v. Vernon, 255 F.3d 1118, 1134 (9th Cir.2001) (sanctions). We affirm.
We lack jurisdiction to address appellants’ contentions regarding the district court’s original judgment of dismissal and its subsequent orders filed prior to January 6, 2004 because appellants’ notice of appeal is not timely as to those orders. See Fed. R.App. P. 4(a)(1)(A). Appellants cannot rely on their earlier-filed notice of appeal because they voluntarily dismissed that appeal. See order granting voluntary dismissal of appeal in Davis v. California Public Employees’ Retirement System, 03-16581.
The district court did not abuse its discretion by denying appellants’ successive motion for relief from judgment because appellants failed to demonstrate fraud or any other basis for relief. See Casey, 362 F.3d at 1260.
Similarly, appellants failed to demonstrate bias or other circumstances war*785ranting recusal. See Kulas, 255 F.3d at 787. Finally, the district court did not abuse its discretion by sanctioning appellants, who continued to file motions with the district court despite repeated warnings from the court that their case had been dismissed and their motions were frivolous.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.